 IntheMatter of SEMET-SOLVAY COMPANYandDETROITCOKEOVENEMPLOYEES ASSOCIATIONandINTERNATIONAL UNION, UNITEDAUTO-MOBILE WORKERS OF AMERICA,LOCAL 174Cases Nos. 8-547 and C-384.-Decided May 08, 1938Coke and Coke Byproducts Manufacturing Industry-Interference, Restraint,and Coercion:expressed opposition to labor organization; discrediting union;questioning employees regarding union activity; threat to closeplant-Company-Dominated Union:domination of and interference with formation and adminis-tration ; activities of.supervisory employees ; disestablished, as agency for col-lectivebargaining-Discrimination:lay-offsor discharges ; charges of, notsustained-Collective Bargaining:charges of refusal to, bargain collectively,notsustained-Investigation of Representatives:controversy concerning repre-sentation of employees-Strike:sit-down-Picketing-Unit Appropriate for Col-lective Bargaining:hourly paid employees, excluding office, clerical,and super-visory employees and watchmen ; no controversy asto-Election OrderedMr. Harold A. Crane fieldandMr. George J. Bott,for the Board.Butzel, Eaman, Long, Gust & Bills, by Mr. R. T. Gust,of Detroit,Mich., for the respondent.Mr.William S. McDowell,of Detroit, Mich., for the Association.Mary Lemon Schleifer,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 5, 1937, International Union, United Automobile Work-ers of America, Local 174, herein called the U. A. W., filed a petitionwith the Regional Director for the Seventh Region (Detroit, Michi-gan) alleging that a question affecting commerce had arisen con-cerning the representation of employees at the Detroit plant ofSemet-Solvay Company and requesting an investigation and certifi-cation of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act. On the samedate, the U. A. W. filed a charge with the said Regional Directoralleging that Semet-Solvay Company, herein called the respondent,had engaged in and was engaging in unfair labor practices affecting511 512NATIONAL LABOR RELATIONS BOARDcommerce. within the meaning of the Act.On June 10, 1937, theU. A. W. filed an amended petition and an amended charge.On June 14, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director for the Seventh Region to conductit and to provide for an appropriate hearing upon due notice, andacting pursuant to Article III, Section 10 (c), of said Rules and Regu-lations, further ordered that the two cases be consolidated for thepurposes of hearing.On June 22,1937, the said Regional Director issued a complaintand notice of hearing, which were duly served upon the respondent,the U.A. W., and Detroit Coke Oven Employees Association,hereincalled the Association,another labor organization claiming to repre-sent the employees of the respondent.The complaint alleged, in sub-stance, that the respondent had dominated and interfered with theformation and administration of the Association; that the respondenton or about March 27, 28,and 29, 1937,had discharged 40' named em-ployees because of their union activities and thereby discouragedmembership in the U. A. W.; i hat the respondent on or about March16, 1937, and on various dates thereafter refused to bargain collectivelywith the U. A. W., which had been designated as the collective bargain-ing agent by a majority of the employees in an appropriate unit;and that by these acts and further acts, the respondent had engagedin and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8(1), (2), (3), and(5), and Section2 (6) and(7), of the Act.On June 28, 1937, the Association filed an answer to the complaint,denying that the U. A. W. had beenselected asthe collective bar-gaining agent by a majority of the employees in an appropriate unitor that the formation or administration of the Association had beendominated or interferedwith by therespondent.The answer alsoalleged that the Association had been selected as the collective bar-gaining agent,by a majority of the employees in the unit which hadbeen alleged to be appropriate by the U. A. W.The respondentfiled an answer to the complaint on July 2, 1937.The respondent admitted in the answer that its business was of suchcharacter as to subject it to the provisions of the Act and admittedthat the persons named in the complaint had been laid off,but deniedthat the respondent had engaged in any unfair labor practices withinthe meaningof the Act.Pursuant to a subsequent notice of hearing duly served upon allthe parties,a hearing was held in Detroit, Michigan,between July 6 DECISIONS AND ORDERS513and 24, 1937, inclusive, before William R. Ringer, the Trial Examinerduly designated by the Board. The Board, the respondent, and theAssociation were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade numerous rulings on motions and on objections to the introduc-tion of evidence.The Board has reviewed these rulings and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.Subsequent to the hearing, briefs were filed by counsel for therespondent, counsel for the Association, and counsel for the Board.On January, 19, 1938, the Trial Examiner issued an IntermediateReport finding that the evidence failed to sustain the allegations ofthe complaint and recommending that the complaint be dismissed.Thereafter, the U. A. W. filed exceptions to the Intermediate Report.The Board has considered the exceptions and, to the extent indicatedbelow, sustains them.On March 9, 1938, a stipulation signed by the respondent, the Asso-ciation, International Union, United Automobile Workers of America,Local No. 174, Gas, By-Product Coke and Chemical Workers, Local12082, District 50, United Mine Workers of America, and the RegionalAttorney for the Seventh Region, was made a part of the record in thecase.The stipulation states that subsequent to the hearing, the em-ployees of the respondent who were members of Local 174, surrenderedtheir memberships in Local 174 and thereupon applied for and receiveda charter from United Mine Workers of America, likewise affiliatedwith the Committee for Industrial Organization. The charter createdGas, By-Product Coke and Chemical Workers, -Local 12082, District50,United Mine Workers of America, to which the employees of therespondent who were formerly members of Local 174, now belong.This change of affiliation was that contemplated at the time whenInternational Union, United Automobile Workers of America, Local174 undertook organization of the respondent's plant, which is dis=cussed hereafter.The stipulation further provided that the Boardmight enter an order upon the stipulation that Gas, By-Product Cokeand Chemical Workers, Local 12082,'District 50, United Mine Workersof America, be substituted for International Union, United Automo-bileWorkers of America, Local No. 174 in any further proceedings hadin this matter.On May 5, 1938, the Board notified the parties of the right, within10 days, to apply for oral argument or permission to file briefs.No^such requests were made by any of the parties. Z14NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSemet-Solvay Company, a New York corporation, with its prin-cipal office in New York City, is engaged in the manufacture of cokeand coke byproducts at plants located in Buffalo and Syracuse, NewYork; Ensley, Alabama; and Detroit, Michigan.The answer of the respondent admitted that allegation of thecomplaint which stated :.The respondent in the course and conduct of its businesscauses and has continuously caused most of the raw materialsused in the manufacture of its products, principally bituminouscoal, to be purchased and transported in interstate commercefrom and through States of the United States other than theState of Michigan to its Detroit plant in the State of Michigan,and causes and has continuously caused a large part of theproducts manufactured by it to be sold and transported in inter-state commerce from its Detroit plant in the State of Michiganinto and through States of the United States other than the Stateof Michigan and into foreign countries.We so find. The record discloses that at the time of the hearing, theDetroit plant of the respondent was using approximately 3,500 tonsof coal per day, none of which was obtained in the State of Michigan.The record does not indicate the exact proportion of the coke andcoke byproducts, manufactured at the Detroit plant which are shippedoutside the State of Michigan.H. THE LABOR ORGANIZATIONS INVOLVEDLocal 174, a labor organization, is a local of International Union,United Automobile Workers of America, affiliated with the Com-mittee for Industrial Organization.Gas, By-Product Coke andChemicalWorkers, Local 12082, District 50, United Mine Workersof America, is a labor organization, which also is affiliated with theCommittee for Industrial Organization.Detroit Coke Oven Employees Association, a non-profit corpora-tion chartered under the laws of the State of Michigan, is an unaffili-ated labor organization admitting to membership hourly paidemployees in the Detroit plant of the respondent. DECISIONS AND ORDERS515III.THEUNFAIR LABOR PRACTICESA. Chronological development of. the labor disputeEarly in March 1937 some of the employees of the respondent so-licited aid in organizing from the Detroit headquarters of the Com-mittee for Industrial Organization, herein called the C. I. O.Therehad been no organization among the employees in the respondent'sDetroit plant prior to this time.The employees were referred to theoffices of the International Union, United Automobile Workers, whoitwas stated, had been given authority by the C. I. O. to organizemiscellaneous groups of workers until such time as the C. I. O. setup organizations for workers in these industries.The first meeting of the respondent's employees for the purpose oforganizing was held on March 12, 1937. About 100 of the 320 hourlypaid employees then employed in the Detroit plant signed cards apply-ing for membership in Local 174 at this meeting. Subsequent meet-ings of the respondent's employees were held on March 15, 19, and 29.The record shows that the respondent knew of these activities on orshortly afterMarch 15 and knew, at least, the identity of theemployees most prominently engaged in these activities.On March 22, 1937, Frank E. Hartung, a C. I. O. organizer, calledR. E. Exum, superintendent of the Detroit plant, by telephone.E. B.Conklin, assistant superintendent, talked with Hartung.Hartungstated that he wished to talk with Exum concerning some demands or-proposals for an agreement which had been drawn up by the employeeswho had joined the U. A. W. Conklin stated that Exum was out oftown and would not return until the end of the week or the beginningof the following week and that he, Conklin, had no authority to grantsuch a request.Hartung left his name and number, requesting that amessage be left for Exum to call him.On March 27, 28, and 29, the respondent laid off or discharged 41employees; telling at least all but a few that when operations pickedup and work was available they would be recalled.During the day of March 29, Hartung, not having heard fromExum, again called the respondent's office and was told that Exumwas not there at the time.Hartung again stated his reason for callingand left his name and number with the request that Exum communi-cate with him.On the evening of March 29, the U. A. W. held a special meeting todetermine what action should be taken concerning the lay-offs or dis-charges, which the members felt to have been discriminatory.A com-mittee of five was elected at the meeting to whom power was given totake any action which the committee deemed necessary or appropriate.The committee, having decided to take strike action, recruited 17 per- 516NATIONAL LABOR RELATIONS BOARDsons, who went to the powerhouse of the respondent and cut off thepower necessary to the operation of the plant.Various members ofthe respondent's supervisory force attempted to persuade the 17 men,who had stationed themselves in the powerhouse, to come out, but theyrefused unless Exum, who was then in the plant, would deal with themconcerning the laid-off or discharged employees.Exum refused andrequested the city police to evict the men, stating that a majority of the17 were no longer employees of the respondent since they had been laidoff in the previous 2 or 3 days. The police commissioner refused onthe ground that the men wore badges, which are normally required tobe surrendered to the respondent when an employee is laid off ordischarged.After this refusal, the respondent's officers ceased theirefforts to regain possession of the powerhouse and directed their ac-tivities towards shutting down the plant in such manner as to protectthe property from the dangers of fire and explosion, dangers whichare inherent in the shutting down of coke ovens. .The seizure of control,of the powerhouse by the strikers took placeabout 11 p. in. on March 29. By the following morning the membersbf the U. A. W. had taken possession of the entire plant, establishingand maintaining guards and pickets, and other groups or committeesdeemed necessary to conduct the strike.A limited number of fore-men and supervisory employees were granted passes by the strikers andallowed to come into the plant during the following week.Thesepersons, accompanied by guards appointed by the U. A. W., directedor aided in the complete shut-down of the plant.As soon as this wasaccomplished, the U. A. W. took up the passes and allowed no one,except members of the U. A. W. engaged in patrolling and guarding,to enter the plant.Hartung testified that between March 29 and April 15 he madeseveral efforts to talk to Exum by telephone, but was unable to reachhim.On April 15, 1937, Frank H. Bowen, Regional Director for theSeventh Region of the National Labor Relations Board, in the courseof investigating the charge and the petition which had been filed bythe U. A. W. on April 5, arranged for Conklin to go into the plant onthe following day to hear the demands of the U. A. W. Conklin andtwo or three foremen were accordingly admitted to the plant andreceived the collective bargaining committee of the U. A. W. Conklinstated that he had authorii v only to receive the demands, which werepresented to him, and refused to negotiate with the committee concern-ing the demands. The following day, the U. A. W. again denied therespondent's supervisory employees access to the plant.On April 20 Thomas Frisbee, an employee of the respondent, calledConklin by telephone.Frisbee stated that he represented the DetroitCoke Ovens Employees Association, an organization which, he said, DECISIONS AND ORDERS517a majority of the respondent's employees had joined, and that the Asso-ciation had drawn up demands which they wished to present to the re-spondent.He asked Conklin to arrange to receive their committee.Conklin communicated with William Wingert,' general superintendentof all the respondent's plants, who was in Detroit in connection withthe labor dispute, and was instructed by Wingert to make arrange-ments to receive the Association's demands.Conklin called Frisbeeand arranged to meet the Association's committee the following day.Conklin likewise stated to this committee, when he met them, that hehad no authority to negotiate but had met them only for the purposeof receiving their demands.On Apri121 Conklin made arrangements with both committees forseparate meetings on April 24 to discuss their respective proposedagreements.On April 24 Conklin, Wingert, and G. E. Brandon,general manager of the respondent, met with both committees, andspent approximately 2 to 3 hours with each. Both meetings wereadjourned with the understanding that subsequent meetings wouldbe held at any early date for the purpose of attempting to reach anagreement.On April 27 the respondent's representatives again metwith the committee of the Association.On April 28 the respondentsubmitted identical proposed agreements to each of the committees,and again 2 to 3 hours were spent by each group with the respondent'srepresentatives.Both organizations accepted the proposed agree-ment.Immediately after the committee of the U. A. W. had agreedto accept the respondent's proposals, the agreement was submittedto the members of the U. A. W. in the respondent's plant. Thestrikers, after voting to accept the proposed agreement, evacuated theplant.The respondent began the following day to put the plant incondition to reopen.Within approximately 3 weeks, all the menwho had been employed on March 27 and who wished employment,including the 41 who had been laid off, were reinstated.B. Interference with and domination of the formation and adminis-tration of the AssociationAccording to the testimony of Thomas Frisbee, the possibility offorming an inside organization primarily for the purpose of endingthe strike was first discussed on April 14 by Frisbee and Henry Bray.No action seems to have resulted directly from this conversation.On April 16, Volmer and Hampton, also employees of the respondent,requested Frisbee to assume the leadership in forming such an organi-zation.Frisbee testified that he replied he would consider the re-'Pursuant to arrangements completed just prior to the strike, Exum had meanwhilebeentransferred to the New York office of the respondent. 518NATIONAL LABOR RELATIONS BOARDquest.On the morning of April 17, a group of 15 to 20 nonunion em-ployees met in the garage at Frisbee's home and decided to see howmany persons would be interested in such an organization, and there-by test the strength of the U. A. W. Papers headed "Detroit Em-ployees Association of the Semet-Solvay Company" were circulatedby the group which had met in the garage and over 100 signaturesobtained by April 19.On April 19 word was circulated that a meet-ing open to all employees of the respondent would be held that eve-ning.Frisbee secured a hall for the meeting and arranged to havean officer of the inside organization then in existence at the MichiganAlkali Company address the men.During the same day, Frisbee,CharlesMcFarland, Carroll McFarland, Harden Hill, and SamuelTait, all employees of the respondent, engaged the services of Wil-liam S. McDowell, an attorney, to aid them in the formation of theorganization.Henry Bray, the employee with whom Frisbee talkedon April 14, is alleged to have suggested the employment of McDowell.About 175 persons attended the meeting held on April 19. TheMichigan Alkali plan was read and explained, and McDowell readand explained the rights of employees under the National LaborRelations Act.The meeting was then temporarily adjourned forthe purpose of securing members.The meeting, limited to the 120persons who joined the Association at this meeting, continued forthe election of temporary officers and representatives.The officers and representatives of the Association, pursuant toauthority granted at the meeting of April 19, drew up a proposedagreement on April 20, for submission to the respondent. The,meetings which followed between the Association and the respondent,resulting in the acceptance of the respondent's proposed agreementby the Association on April 28, have been described previously.In addition to the employees already named, John Abel, SidneyHughes, Percy Gambrell, and William Smith were identified as em-ployees who had been instrumental in aiding in the formation ofthe Association or in securing members subsequent to its formation.The respondent admits that, of the employees named, Frisbee, mostprominent in the formation of the Association, as well as Bray, Abel,.Hughes, Gambrell, and Smith were not ordinary production em-ployees.The respondent sought to show, however, that the positionsof these persons were not of such supervisory character that therespondent would be bound by their actions. .Documentary proof and testimony introduced at the hearing indi-cate that certain supervisory employees at the Detroit plant receivea salary, do not work with employees, attend regular meetings offoremen, and have authority to hire and discharge employees.Theseemployees are designated as foremen or assistant foremen by therespondent.It is clear that Frisbee, Bray, Abel, Hughes, Gambrell, DECISIONS AND ORDERS519and Smith did not come within this group.All were hourly paid,worked with the men whose work they supervised, did not attendmeetings of salaried foremen, and were referred to at the hearing bythe respondent as "gang leaders." It does not follow however, thatthese employees are not supervisory employees.Several employees testified that Abel, Hughes, and others namedwere their "foremen."McCain, a salaried foreman superior to Abel,likewise referred to Abel as a "foreman" and admitted that theemployees call him "foreman."Exum, superintendent, testified thatHughes was a "good foreman" and Bastian, a . salaried foreman,testified that Hughes was "foreman" of the track gang.Time cardsused by the respondent which were introduced in evidence designatedAbel as "Mason Fore," Hughes as "Track Frm," Gambrell as "ShopFrm," and William Smith as "Dock Foreman." It is obvious, there-fore, that contrary to the position taken at the hearing, these meneven though not salaried employees, were considered foremen byboth the respondent and the employees whose work they supervised.Such a designation alone is sufficient to indicate the supervisorycharacter of the positions which they occupy.Other evidence in therecord substantiates such a conclusion.Abel receives orders concerning the work to be done from a salariedforeman or the superintendent.He then carries these orders to themen in his gang and directs their performance of the work. Therecord shows that some time prior to the hearing, Abel reported Etter,one of the discharged employees, for being absent from work withoutnotice and that Etter was laid off for a period of 2 weeks as adisciplinary measure.Although Abel testified that Conklin had de-termined that this disciplinary action should be taken, Abel admittedthat he had signed the form, in the space designated for the signatureof a foreman, which notified Etter that he was laid off.Abel ad-mitted also that he had signed such forms at other times, though hepersistently denied that he was the person who had determined thatthe employee should be laid off or discharged.Whether or not Abelmade final decisions in the matter of lay-offs or discharges, McCainadmitted that Abel made recommendations such as "other foremen"made.The record also shows that Abel receives 20 to 25 cents perhour more than other employees in his gang and that he can comeinto the plant and do his work at any time, not being limited, as areother employees, to a particular shift.The respondent admitted that Hughes and Gambrell occupied posi-tions in their respective departments which are of about the sametype and scope as Abel occupied in the brick mason department.Although the exact duties of Frisbee and the other gang leadersnamed are not set forth in the record, it is a reasonable assumption100791-38-vo1, vu--34 520NATIONAL LABOR RELATIONS BOARDfrom the respondent's designation of all these employees as gangleaders that their positions are similar to those occupied by Abel,Hughes, and,Gambrell.Further, the record does show that in theabsence of Goodwin, chief electrician and foreman, Frisbee acts inGoodwin's place.Whether Frisbee, Abel, and the others are called gang leaders,assistant foremen, or given some other title, it is clear since theygive orders to the men, report employees for infractions of rules, andmake recommendations concerning the men, that they exercise super-visory powers.Since they are supervisory employees, their acts inconnection with the formation and administration of the Associationwere the acts of the respondent.We find that the respondent has dominated and interfered with theformation and administration of the Association and thereby inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.C. Interference, restraint, and coercionIn addition to the respondent's interference with the rights of self-organization by virtue of its domination of the formation and ad-ministration of the Association, other acts of interference are indi-cated in the record.Dobson, shift foreman, did not deny testimonythat in a conversation with Ray, an employee, he insinuated that theC. I. 0. was composed of a "bunch of radicals" or that he told anotheremployee, Leonard Young, that the respondent would shut down andnever open up again if a union were organized.Vickerman, also aforeman, admitted that during a conversation with two employeesconcerning a strike in a General Motors Corporation plant, he statedthat "I don't think these big companies would stand for C. I. 0. or'any other union."Marr, a foreman, failed to deny that he had had aconversation with Keeton in which, according to Keeton, Marr statedthat the respondent would shut down if the plant were organized.Whitemore, an employee, testified that Gilbert, his foreman, askedWhitemore "how is the union coming" and when Whitemore deniedany knowledge of its activities, replied, "They ain't a dam one of youfellows knows a thing about it."Although a witness, Gilbert failedto deny that he had questioned Whitemore concerning the union ormade the further remarks attributed to him.We find that the respondent by questioning its employees concern-ing the U. A. W., by stating that the respondent would close downrather than. deal with the U. A. W., and by otherwise indicatingantagonism toward the C. I. 0., has further interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act. DECISIONS AND ORDERS521D. The alleged discriminatory lay-offs or dischargesThe respondent alleges that the 41 men were laid off because of achange in operations instituted by the respondent solely because of busi-ness reasons.The record shows that prior to November 15, 1936, therespondent supplied 25,000,000 cubic feet of gas per day to the Cityof Detroit for illuminating purposes.Gas is necessarily produced inthe burning of coal to produce coke; so at all times in the respondent'soperations both coke and gas and other byproducts .have been pro-,duced.However, prior to the expiration of its contract,with the cityin November 1936, the respondent's activities, according to the testi-mony of the respondent's officials, were primarily governed by the re-quirements of the contract, the nature and disposition of the coke pro-duced being of secondary importance.On loss of the contract in No-vember 1936, caused by the bringing of natural gas into the city, therespondent's primary consideration became the production of market-able coke.In January 1937 the respondent began changing opera-tions on No. 1 battery, one of three sets of ovens in which coal- isburned to produce coke, in such manner as to change the product fromdomestic to foundry coke.The change involved the gradual loweringof oven temperatures with a corresponding prolongation in the cokingperiod.Domestic coke, used for household and similar purposes,requires a 12-hour coking period at a temperature of 1200° to 1500°,whereas foundry coke, used in industrial plants, is produced by cokingfor a 24-hour period at a temperature of 800° to 900°. The longercoking period, according to the respondent, requires fewer menfor operation than are required for a shorter coking period. In Janu-ary 1937, when the change of operations was completed, 12 to 15employees were released and the balance not needed were distributedthroughout other departments in the plant.The respondent allegesthat business reasons subsequently prompted it, beginning aboutMarch 15, to change over also the second set of ovens, No. 2 battery, tothe production of foundry coke.We are unable to find on the recordthat the change begun on March 15 which culminated in the lay-offor discharge of 41 men on March 27, 28, and 29, was motivated by anyreasons other than business policy.The complaint names 40 persons who are alleged to have been dis-charged because of their union activities.At the' hearing, the com-plaint was amended by striking the names of two persons who wereestablished not to have been employees of the respondent.' The recordindicates that, with two exceptions, the foremen upon being informedof the change of process, and in some cases of how many men theywould be expected to lay off, chose the men to be laid off within their2I. Jankaez and A.H. Peterson. 522NATIONAL LABOR RELATIONS BOARDrespective departments.The respondent admitted that with one ortwo exceptions the men laid off were competent workmen and wouldrot have been laid off or discharged except for the change in opera-tions.Only 28 of the employees named in the complaint testified. In everycase but one of these 28, the foreman or person who had selected theemployee to be laid off, testified as to the reasons for their choice. Inno way, other than by testimony to the fact of membership or interestin the U. A. W., were these reasons challenged or shown not to havebeen the real ones. In the case of one employee, Conklin, who hadmade the selection, gave no reason but testified that he had not knownof the union affiliation of the employee at the time the employee waslaid off.Moreover, although this employee testified he had joined theU. A. W., his name does not appear on its membership roll.He had,however, attended a meeting of the U. A. W. on March 15.Underthese circumstances, we ara unable to find that any one of the personswho testified was laid off or discharged because of his individual unionactivity.Of these 28 witnesses, 22 testified they had joined the U. A. W. priorto their lay-off or discharge, although only 15 of them are listed bythe U. A. W. as having joined by that time. Two others testified they'had attended a meeting or meetings of the U. A. W. although notmembers.One other witness testified that he had told a fellow em-ployee, prior to the date on which he was laid off, that he intendedto join the U. A. W. Three of the 13 who did not testify are shownby the membership list to have become members of the U. A. W. priorto the date they were laid off.While the number of persons laid offwho had shown at least some interest in the U. A. W. was proportion-ately greater compared with the total number laid off than the ratioof union members to the total number of employees, other circum-stances in the case prevent this fact from being as significant as itmight otherwise be.We conclude upon all the facts in the case that there is not sufficientproof in the record that the respondent selected the employees to belaid off on the basis of union affiliation or activity.We find that the respondent in the selection of men for lay-off ordischarge on March 27, 28, and 29, did not discriminate in regard tothe hire and tenure of the employees named thereby discouragingmembership in a labor organization.E. The alleged refusal to bargain collectively1.The appropriate unitIn the petition, the U. A. W. states that it considers all employees ofthe Detroit plant, except those employed in the office or otherwise in DECISIONS AND ORDERS523a clerical or supervisory capacity, to constitute an appropriate unit.The complaint, in connection with the alleged refusal of the respond-ent to bargain collectively, alleges that the appropriate unit consistsof "all departments of Detroit plant of respondent, excepting only theoffice and plant protection department, and all hourly paid employeesengaged at said plant, excepting only those employees engaged in theoffice or plant protection department or otherwise in a clerical, mana-gerial, or supervisory capacity."The allegation of the complaintvaries from the allegation of the petition only in the exclusion ofwatchmen. Evidence in the record indicates that the U. A. W. believesthat watchmen should not be included in the unit.We will, accord-ingly,find the unit alleged in the complaint to constitute anappropriate unit.We find that the hourly paid employees at the Detroit plant of therespondent, excluding office, clerical, and supervisory employees andwatchmen, constitute a unit appropriate for the purposes of collectivebargaining and that such unit will insure to the employees of therespondent the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.2.The alleged majorityAt the time of the strike there were between 305 and 320 persons em-ployed by the respondent within the unit which we have found to beappropriate.At the time of the hearing approximately 337 personswere employed in such capacities.The total number of the respond-ent's employees who joined the U. A. W. both prior a!jd subsequent tothe strike and up to the time of hearing did not exceed 148 persons,less than a majority of the total eligible.Since the Act compels anemployer to bargain only with the representatives selected by a ma-jority of the employees in an appropriate unit, the allegations of thecomplaint which allege that the respondent refused to bargain col-lectively with the U. A. W. must be dismissed.IV.THE EFFECT OF THE UNFAIR, LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the business of the respondent de-scribed in Section I above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYWe havefound that the respondent has interfered with, restrained,and coerced its employees in the exerciseof the rightsguaranteed in 524NATIONALLABOR RELATIONS BOARDSection 7 of the Act.We shall order the respondent to cease and desist-from such interference, restraint, and coercion.We have also found that the respondent has dominated and inter-fered with the formation and administration of Detroit Coke Oven,Employees Association.We shall, accordingly, order the respondentto cease and desist from so doing, to withdraw all recognition fromtheAssociation as a collective bargaining representative, and,further, to disestablish the Association as a collective bargainingrepresentative.VI. THE QUESTION CONCERNING REPRESENTATIONAlthough, as previously stated, there is no proof in the record thata majority of the employees at the Detroit plant had joined the U. A.W. at any time prior to the hearing, it is not clear how many otheremployees may desire the U. A. W. to represent them for the purposesof collective bargaining.This is particularly so, since the Association,which we have found was dominated and interfered with in its for-mation and administration by the respondent, must be disestablished'as a collective bargaining representative.We find that a question has arisen concerning the representation ofthe employees of the respondent at the Detroit plant.VII. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a ,close, intimate, and substantial-relation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VIII. THE DETERMINATION OF REPRESENTATIVESThe question which has arisen concerning the representation of em-'ployees at the Detroit plant can best be resolved by the holding of anelection by secret ballot.Since the employees who formerly belongedto the U. A. W. are now members of Gas, By-Product Coke and Chemi-calWorkers. Local 12082, District 50, United Mine Workers of Amer-ica,which has taken the place of the U. A. W. at this plant as theorganization affiliated with the C. I. 0., we will direct that the em-ployees choose whether or not they wish to be represented for the pur-poses of collective bargaining by Gas, By-Product Coke and ChemicalWorkers, Local 12082, District 50, United Mine Workers of America.Since we have found that Detroit Coke Oven Employees Association DECISIONS AND ORDERS525,has been dominated and interfered with in its formation and adminis-tration by the respondent, its name will not appear on the ballot.Because of the length of time which has elapsed between the timeof the filing of the petition and the hearing, and between the hearingand this Direction of Election, we will direct that the employeeseligible to vote will be those employees who were employed duringthe pay-roll period immediately preceding the date of this Directionof Election.We do not intend thereby to exclude from voting per-sons who have been laid off between the time of the hearing and thetime of the election, as distinguished from persons who have quit orbeen discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Union, United Automobile Workers of America,Local 174, Gas, By-Product Coke and Chemical Workers, Local12082,District 50,United AutomobileWorkers of America, andDetroit Coke Oven Employees Association are labor organizations,within the meaning of Section 2 (5), of the National Labor RelationsAct.2.By its domination and interference with the formation andadministration of Detroit Coke Oven Employees Association, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (2), of the National Labor RelationsAct.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1), of the National Labor RelationsAct.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7),of the National Labor Relations Act.5.The respondent in the lay-off or discharge of 41 employeeson March 27, 28, and 29, 1937, did not discriminate in regard to hireor tenure of employment thereby encouraging or discouraging mem-bership in a labor organization, within the meaning of Section 8(3), of the National Labor Relations Act.6.,The respondent has not refused to bargain collectively with therepresentative of its employees, within the meaning of Section 8,(5), of the National Labor Relations Act.7.A question affecting commerce has arisen concerning the repre-sentation of employees of the respondent at the Detroit plant, within 526NATIONAL LABOR RELATIONS BOARDthemeaning of Section 9 (c) and Section 2 (6) and (7), of theNational Labor Relations Act.8.All hourly paid employees at the Detroit plant of the respondent,excluding office; clerical, and supervisory employees and watchmen,ing,within the meaning of Section 9 (a) of the National LaborRelations Act.ORDERUpon the basis of the findings of fact and conclusions of law,-and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, Semet-Solvay Company, Detroit, Michigan, its officers, agents,=successors, and assigns shall:1.Cease and desist :(a)From dominating or interfering with the administration ofDetroit Coke Oven Employees Association, or with the formationor administration of any other labor organization of its employees,and from contributing support to Detroit Coke Oven EmployeesAssociation, or any other labor organization of its employees;(b)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in-concerted activities for the purpose of collective bargaining andother mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Detroit Coke Oven EmployeesAssociation, as a representative of any of its employees for thepurposes of dealing with the respondent concerning grievances, labordisputes, rates of pay, wages, hours of employment, or other con-ditions of employment, and completely disestablish Detroit CokeOven Employees Association as such representative;(b)Post notices immediately in conspicuous places throughout-the plant stating (1) that the respondent will cease and desist as.aforesaid, and (2) that Detroit Coke Oven Employees Associationisdisestablished as the representative of any of its employees for-the purpose of dealing with the respondent concerning grievances,labor disputes, rates of pay, wages, hours of employment, and otherconditions of employment, and that the respondent will refrainfrom any recognition thereof; and keep said notices posted for aperiod of at least thirty (30) consecutive days from the date of,posting; DECISIONS AND ORDERS527(c)Notify the Regional Director for the Seventh Region in writ-ing within ten (10) days from the date of this order what steps, therespondent has taken to comply herewith.And it is further ordered that the complaint,in so far as it chargesthat the respondent has engaged in unfair labor practices within themeaning of Section 8(3) and(5), of the National Labor RelationsAct, be, and it hereby is, dismissed.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTEn that, as part of .the investigation directed by the Boardto ascertain representatives for the purposes of collective bargainingwith Semet-Solvay Company, Detroit, Michigan, an election by secretballot shall be conducted within fifteen (15) days from the date ofthisDirection,under the direction and supervision of the RegionalDirector for the Seventh Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations, among those persons who werehourly paid employees at the Detroit plant of the respondent duringthe pay-roll period immediately preceding the date of this Direction,excluding office, clerical,and supervisory employees,and watchmen,to determine whether or not they desire to be represented by Gas, By-Product Coke and Chemical Workers, Local 12082, District 50, UnitedMine Workers of America, for the purposes of collective bargaining.SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONJune 7, 1938On May 28, 1938,theNational Labor Relations Board, hereincalled the Board, issued its Decision, Order, and Direction ofElection in the above-entitled proceedings.The Direction of Elec-tion directed that "an election by secret ballot shall be conductedwithin fifteen(15) days from the date of this Direction,under thedirection and supervision of the Regional Director for the SeventhRegion".The Board,having been informed by the said Regional Directorthat additional time will be required for the holding of said election,. 528NATIONAL LABOR RELATIONS BOARDhereby amends the Direction of Election issued on May 28, 1938, bydate of this Direction", and substituting therefor the words, "withinthirty (30) days from the date of this Direction".,SAME TITLE]SECOND AMENDMENT TO DIRECTION OF ELECTIONJune 25, 1938On May 28, 1938, the National Labor Relations Board, herein called.theBoard, issued its Decision, Order, and Direction of Election inthe above-entitled proceedings.The Direction of Election directedthat "an election by secret ballot shall be conducted within fifteen(15) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Seventh Region."OnJune 7, 1938, the Board issued an Amendment to Direction of Elec-tion in the above-entitled proceeding providing that the electionshould be held within thirty (30) days from the date of the Direc-tion of Election.The Board, having been informed that Semet-Solvay Company,herein called the respondent, has not complied with the Board'sorder of May 28, 1938, but has petitioned the United States CircuitCourt of Appeals for the Sixth Circuit for review of the Board'scorder, and believing under these circumstances an election held atsuch time as directed by the Direction of Election, as amended, maynot reflect a free choice of representatives of the employees involved,hereby amends the Direction of Election, as amended, by strikingtherefrom the words "within thirty (30) days from the date of thisDirection" and substituting therefor the words "at such time as theBoard shall hereafter direct after it is satisfied that there has been.sufficient compliance with its order to dissipate the effects of the un-fair labor practices of the respondent."CHAIRMAN MADDEN took no part in the consideration of the aboveSecond Amendment to Direction of Election.